Case 19-22537-SMG Doc 29 Filed 12/20/19 Page1of1

Fill in this information to identify your case:
Debtor 1 Guido Perticone
First Name Middle Mame Last Name

Debtor 2 Rosario Perticone
(Spouse i, filing) First Name Middle Name Last Name

SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
United States Bankruptcy Court for the: DIVISION

 

Case number 19-22537-SMG
(if known) Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

 

If you are an individual filing under chapter 7, you must fill out this form if:
I creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
and date the form.

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
Information below.

idantify the creditor and tho property that ls collateral’ | Whatdo you Intend to dé with the propery that _ Did you claim the property
secures a debt? = um AS exempton Schedule C7
Creditors American Honda Finance I Surrender the property. HNo
name: OO Retain the property and redeem it.
_ C1 Retain the property and enter into a Reaffirmation O Yes
Description of 2016 Honda Civic LX-P 2D Agreement.
property Coupe C1 Retain the property and [expiain]:

securing debt:

 

 

(GENE List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal proparty lnasas Will the lease be sesumed?
Lessor's name: 0 No
Description of leased
Property: 0 Yes
Lessor's name: O No
Description of leased
Property: DO Yes
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
